department of the treasury internal_revenue_service washington d c date number release date cc ebeo br tl-n-6396-99 uilc internal_revenue_service chief_counsel_advice memorandum for associate district_counsel from subject assistant chief_counsel employee_benefits and exempt_organizations cc ebeo eic and amounts earned while civilly committed at a treatment facility this responds to your request for significant service_center advice dated date regarding whether amounts earned by an individual while confined at an institution for sex offenders is earned_income for purposes of the earned_income_tax_credit eic under sec_32 of the internal_revenue_code this chief_counsel_advice is not binding is not a final_determination and is not to be cited as precedent issues whether amounts earned by an individual who has been civilly committed to a treatment facility for sex offenders are earned_income under sec_32 of the code whether amounts earned by an individual who is serving a prison sentence at a treatment facility for sex offenders are earned_income under sec_32 of the code whether amounts earned by an individual who has been civilly committed to a treatment facility for sex offenders but is physically located in a prison rather than a separate treatment facility are earned_income under sec_32 of the code conclusions amounts earned by an individual who has been civilly committed to a treatment facility for sex offenders are earned_income under sec_32 of the code amounts earned by an individual who is serving a prison sentence at a treatment facility for sex offenders are not earned_income under sec_32 of the code amounts earned by an individual who has been civilly committed to a treatment facility for sex offenders but is physically located in a prison rather than a separate treatment facility are earned_income under sec_32 of the code facts a number of states have enacted statutes that permit the civil commitment of sex offenders for example under a minnesota statute a sexually dangerous person may be civilly committed to a treatment facility such as a hospital see minn stat section 253b subdivisions 18c and section 253bdollar_figure west generally there are several situations in which a sexually dangerous person may be confined to a treatment facility these situations include an individual who has been found incompetent to stand trial an individual who has been found not guilty by reason of his or her mental state and an individual who has been found guilty served his or her sentence and is civilly committed after release from prison also in some states convicted felons may serve out their prison sentences in a treatment facility as a practical matter most civil commitments of sexually dangerous persons occur when an individual is released from prison most treatment facilities for sexually dangerous persons are under the control of the department of health rather than the department of corrections generally residents of the treatment facility are not required to work but many of them choose to work law and analysis sec_32 of the code allows an eic in the case of an eligible_individual generally the amount of the eic is based on earned_income earned_income is defined in sec_32 of the code to include wages salaries tips and other employee compensation amounts received for services provided by an individual while the individual is an inmate at a penal institution are excluded from the definition of earned_income by sec_32 of the code a sexually dangerous person is an individual who has engaged in a course of harmful sexual conduct has manifested a sexual personality or other mental disorder or dysfunction and as a result is likely to engage in acts of harmful sexual conduct in the future minn stat section 253b subdivision 18c west sec_32 of the code was added by sec_723 of the uruguay round agreements act publaw_103_465 enacted on date the ways_and_means_committee report and the senate_finance_committee report contain an identical explanation of this addition the eitc is designed to alleviate poverty and to provide work incentives to low-income individuals because of the compulsory nature of much of the work performed by prison inmates it does not further the objectives of the eitc to include in earned_income for eitc calculations any amounts paid for inmates’ services see h_r rep part i 103d cong 2d sess s rep 103d cong 2d sess although not defined in sec_32 of the code or anywhere else in the code or its legislative_history the phrase penal institution is a generic term that includes places of confinement for individuals convicted of a crime these places include jails prisons workhouses and other correctional facilities see black’s law dictionary 6th ed amjur 2d sec_2 and supp an inmate is a person confined to a prison penitentiary or penal institution see black’s law dictionary 6th ed no case law arising under sec_32 of the code addresses the issue of whether amounts received for services performed while confined to a treatment facility are considered earned_income however discussions of treatment facilities in other contexts provide guidance on this issue in the same year that sec_32 was added to the code changes were also made to the social_security act under sec_4 of the social_security domestic employment reform act of publaw_103_387 u s c sec_402 was amended to extend the denial2 of social_security_benefits to persons confined by court order to public institutions in connection with a verdict or finding of not guilty by reason of insanity of guilty but insane or of not being competent to stand trial or a similar verdict or finding based on similar factors such as mental disease or defect see also h_r rep no 103rd cong 2nd sess several cases considered whether an individual who has been both committed to a mental hospital or treatment center and convicted of a criminal offense should be denied disability benefits under u s c sec_402 as in effect before the amendment described above in these cases the courts emphasize the fact that under prior_law social_security_benefits were denied to persons confined in a jail prison or other penal institution or correctional facility pursuant to the conviction of a felony the individual is not free to leave the hospital or center and if the individual recovers from his or her mental condition confinement would continue in a jail prison or other penal institution thus the courts generally conclude that the individual should be denied disability benefits because he or she is confined to a jail prison or other penal institution or correctional facility when he or she is committed to a mental hospital or treatment center in lieu of being confined in a penal institution see quintal v secretary of health and human services u s app lexis 1st cir unpublished opinion 902_f2d_559 7th cir 953_fsupp_1192 d c kan aff’d 127_f3d_1260 10th cir in a case considering the same issue where the individual was merely civilly committed but not convicted of a criminal offense the court noted that a mental hospital is not a jail prison or other penal institution or correctional facility and found that the individual was entitled to disability benefits see 607_fsupp_1186 d c d c in 521_us_346 the united_states supreme court rejected arguments that the kansas sexually violent predator act violates substantive due process requirements and the prohibition against double_jeopardy and ex post facto lawmaking in rejecting these arguments the court emphasized the civil nature of the commitment scheme according to the court the commitment scheme does not affix culpability for prior criminal conduct but rather uses criminal conduct for evidentiary purposes it does not make criminal conviction a prerequisite for commitment and it lacks a scienter requirement additionally the commitment scheme permits immediate release on a showing that an individual is no longer dangerous thus the court concluded that the kansas act is nonpunitive in nature see also in re linehan n w 2d minn sup ct in light of the above discussion individuals civilly committed to a treatment facility who have not been convicted of a criminal offense are not inmates at a penal institution if an individual recovers from his or her mental condition that individual would be released from civil commitment because the individual was not committed due to a criminal conviction neither sec_32 of the code nor its legislative_history suggests that penal institution or inmate should be construed to include any individual civilly committed to a treatment facility center or institution because of mental condition thus any amounts earned by an individual who is civilly committed to a treatment facility are earned_income for purposes of the eic similarly amounts earned by an individual who has been civilly committed to a treatment facility for sex offenders but is physically located in a prison rather than a the award of disability benefits in this case would not occur under the current version of sec_42 u s c sec_402 separate treatment facility are earned_income for purposes of the eic the fact that such an individual is physically located at a prison or jail does not alter the conclusion that the individual is not an inmate at a penal institution thus sec_32 of the code does not apply with respect to amounts earned by an individual serving a prison sentence at a treatment facility for sex offenders the fact that the individual is serving the sentence at a treatment facility that also houses the civilly committed does not alter the conclusion that the individual is an inmate at a penal institution that individual has been convicted of a criminal offense has not been released from his or her criminal sentence while receiving treatment and if the individual recovers from his or her mental condition would be sent to a penal institution to complete the remainder of his or her criminal sentence with respect to that individual therefore the treatment facility itself falls within the general definition of a penal institution thus amounts earned by an individual serving a prison sentence at a treatment facility that also houses the civilly committed are not earned_income for purposes of the eic if you have any questions regarding this memorandum please call assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer chief branch
